                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
        CHAMBERS OF                                                                  101 WEST LOMBARD STREET
   DEBORAH L. BOARDMAN                                                              BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                                (410) 962-7810
                                                                                          Fax: (410) 962-2577
                                                                                   MDD_DLBChambers@mdd.uscourts.gov




                                                       July 15, 2021

    LETTER TO COUNSEL

            RE:     Taishika C. v. Saul
                    Civil No. DLB-19-1994

    Dear Counsel:

            Arjun K. Murahari, Esq. has filed an amended motion for attorney’s fees pursuant to the
    Social Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of plaintiff
    before the Court. ECF 21. In response, the Commissioner asked the Court to consider whether
    Mr. Murahari’s requested fee is reasonable. ECF 22. I find no hearing necessary. See Loc. R.
    105.6 (D. Md. 2021). For the reasons set forth below, Mr. Murahari’s motion for attorney’s fees
    is GRANTED.

            On August 13, 2020, this Court awarded Mr. Murahari $4,065.34 for 19.75 hours worked
    on plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”),
    28 U.S.C. § 2412. ECF 18-7; ECF 20. Plaintiff subsequently received a favorable decision, which
    resulted in a past-due benefit award of $35,334.36. ECF 21. Mr. Murahari filed a line seeking
    $8,833.59, or 25 percent of plaintiff’s past due benefits. Mr. Murahari also indicated that though
    the Court awarded him $4,065.35 pursuant to the EAJA, he received no fees in fact because the
    entire amount was garnished. Id.; see Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Stephens
    ex rel. R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009).

            An attorney who successfully represents a claimant before this Court may receive a
    reasonable fee not to exceed 25 percent of the claimant’s total past-due benefits. 42 U.S.C. §
    406(b). A court must “independent[ly] check” each agreement to ensure the agreement yields a
    “reasonable” result. Gisbrecht, 535 U.S. at 807. A court reviewing for reasonability properly
    considers the “character of the representation and the results the representative achieved” and may
    require the attorney to provide a record of hours spent working on the case and his typical hourly
    rate. Id. at 808. A fee resulting in a “windfall” to the attorney is likely not reasonable. Id. (quoting
    Rodriquez v. Bowen, 865 F.2d 739, 746–47 (6th Cir. 1989)); see also Mudd v. Barnhart, 418 F.3d
    424, 428 (4th Cir. 2005) (interpreting Gisbrecht as establishing that “a reduction in the contingent
    fee may be appropriate when,” inter alia, “past-due benefits ‘are large in comparison to the amount
    of time counsel spent on the case’”).

            The Court may only award attorneys’ fees under 42 U.S.C. § 406(b) for representation in
    court or for “court-related work.” Mudd, 418 F.3d at 428. However, the court may consider, “as
Taishika C. v. Saul
Civil No. DLB-19-1994
July 15, 2021
Page 2

one factor in its reasonableness determination, the time spent and work performed by counsel on
the case when it was pending at the agency level.” Id. Such consideration is appropriate insofar
as it gives the court “a better understanding of factors relevant to its reasonableness inquiry, such
as the overall complexity of the case, the lawyering skills necessary to handle it effectively, the
risks involved, and the significance of the result achieved in district court.” Id.

         Here, Mr. Murahari and plaintiff entered into a contingent fee agreement, by which plaintiff
agreed to pay Mr. Murahari 25 percent of all retroactive benefits to which she might become
entitled. ECF 18-5. In his previous motion for attorney’s fees pursuant to the EAJA, Mr. Murahari
submitted an itemized report documenting 19.75 chargeable hours he worked on plaintiff’s case
in this court. See ECF 18-7. If Mr. Murahari receives the full amount of fees he requests, his fee
for representation will effectively be $447.27 per hour. Mr. Murahari must therefore show that an
effective rate of $447.27 per hour is reasonable for the services he rendered. See Gisbrecht, 535
U.S. at 807.

         Mr. Murahari’s typical hourly billing rate is $350.00. ECF 18-6 ¶ 6. This is within the
presumptively reasonable hourly rate commensurate with Mr. Murahari’s experience pursuant to
the Local Rules of this Court.1 Courts in the Fourth Circuit have approved contingency fee
agreements that produce much higher hourly rates in successful Social Security appeals. See, e.g.,
Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490 (E.D.N.C. July 2, 2013) (approving
contingency fee agreement with an hourly rate of $1,043.92); Claypool v. Barnhart, 294 F. Supp.
2d 829, 833 (S.D. W. Va. 2003) (approving contingency fee agreement with an hourly rate of
$1,433.12); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160 (D. Md. July 7, 2016)
(unpublished) (approving contingency fee agreement with an hourly rate of $1,028.14). This Court
has routinely approved a higher hourly rate for Mr. Murahari. See, e.g., Janette G. v. Comm’r,
Soc. Sec. Admin., No. DLB-18-757 (D. Md. Feb. 5, 2020); Arvie W. v. Comm’r, Soc. Sec. Admin.,
No. SAG-17-1148 (D. Md. Aug. 22, 2019); Barbara F. v. Comm’r, Soc. Sec. Admin., No. SAG-
17-2090 (D. Md. July 25, 2019). This case is no exception. In taking the case on a contingency
fee, Mr. Murahari agreed to the possibility of no fees and his client agreed to pay him 25 percent
of all retroactive benefits to which she might become entitled. Further, Mr. Murahari represented
plaintiff in her administrative hearing after the Court’s remand in this case. ECF 21-1 4. While
this Court may not award Mr. Murahari fees under 42 U.S.C. § 406(b) for his representation of
plaintiff at the administrative level, the Court can consider that representation as part of its
reasonableness analysis. Mudd, 418 F.3d at 428. In this case, Mr. Murahari’s effective advocacy
resulted in a favorable decision for plaintiff, whose back benefits were significant. Even though
the effective hourly rate of $447.27 is more than Mr. Murahari’s typical hourly rate, the requested

1
  Although they do not govern Social Security cases, guidelines regarding reasonable hourly rates are
published in the District of Maryland’s Local Rules. See Loc. R. App’x B. These guidelines provide a
suitable framework with which to evaluate the reasonableness of hourly rates in Social Security cases. See
id.; see, e.g., Arvie W. v. Cmm’r, Soc. Sec. Admin., No. SAG-17-1148, 2019 WL 3975187, at *2 (D. Md.
Aug. 22, 2019) (using the guidelines to assess the reasonability of fees requested by a Social Security
claimant’s counsel). Currently, Mr. Murahari has over nine years of experience. ECF 18-6 ¶ 5. The range
of presumptively reasonable hourly rates for attorneys admitted to the bar for nine to fourteen years is
between $225.00 and $350.00. Loc. R. App’x B(3)(c).
Taishika C. v. Saul
Civil No. DLB-19-1994
July 15, 2021
Page 3

fee is reasonable in light of Mr. Murahari’s direct role in all parts of plaintiff’s successful claim.
Thus, I find that the fee petition should be approved.

        For the reasons set forth herein, this Court GRANTS Mr. Murahari’s motion seeking
attorney’s fees in the amount of $8,833.59, ECF 23. Because Mr. Murahari did not receive any of
the $4,065.34 in fees this Court previously awarded him, ECF 21; see ECF 21-3, Mr. Murahari is
not required to reimburse plaintiff any amount of this award.

      Despite the informal nature of this letter, it should be flagged as an opinion.             An
implementing order follows.

                                                  Sincerely yours,

                                                             /s/

                                                  Deborah L. Boardman
                                                  United States District Judge
